Name: Commission Regulation (EEC) No 485/80 of 28 February 1980 amending Regulation (EEC) No 571/78 in respect of the issue of import licences for products of the beef and veal sector originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 2. 80 Official Journal of the European Communities No L 56/21 COMMISSION REGULATION (EEC) No 485/80 of 28 February 1980 amending Regulation (EEC) No 571/78 in respect of the issue of import licences for products of the beef and veal sector originating in the African, Caribbean and Pacific States or in the overseas countries and territories ''Article 7 1 . An application for an import licence in respect of products to be imported duty free pursuant to Article 2 of Regulation (EEC) No 435/80 and qualifying, as appropriate, either for a partial reduction of import duties other than customs duties in accordance with Article 4 of the said Regulation , or free of levies in accordance with Article 21 of the said Regulation, and the licence itself, shall contain : (a) in section 12, one of the following endorse ­ ments  "ACP-OCT product (Regulation (EEC) No 485/80)",  "AVS/OLT-varer (forordning (EÃF) nr. 485/80)", THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Articles 15 (2) and 25 thereof, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories (3 ), and in particular Article 23 thereof, Whereas detailed rules should be laid down for the issue of import licences for products of the beef and veal sector to which the arrangements introduced by Regulation (EEC) No 435/80 apply ; Whereas it is accordingly necessary to amend Commission Regulation (EEC) No 571 /78 (4 ), as last amended by Regulation (EEC) No 301 /80 (5) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article I Article 7 of Regulation (EEC) No 571 /78 is hereby amended to read as follows :  "AKP-ULG-Erzeugnis (Verordnung (EWG) Nr. 485/80",  "Produit ACP/PTOM (rÃ ¨glement (CEE) n0 485/80)",  "Prodotto ACP/PTOM (regolamento (CEE) n . 485/80)",  "ACS-LGO-produkt (Verordening (EEG) nr. 485/80)", (b) in section 14, the name of the State, country or territory in which the product originated . 2 . Every import licence so endorsed shall carry with it an obligation to import under Regulation (EEC) No 435/80 from the State, country or terri ­ tory entered thereon .' Article 2 This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24. (2 ) OJ No L 329, 24 . 12 . 1979, p . 15 . (3) OJ No L 55, 28 . 2. 1980, p. 4 . (&lt;) OJ No L 78, 22 . 3 . 1978, p. 10 . (s ) OJ No L 32, 9 . 2 . 1980, p. 31 .